Citation Nr: 0009020	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-32 633A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error in a January 
23, 1989, Board of Veterans' Appeals (Board) decision (that 
reconsidered a July 1987 Board decision), which denied 
entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a cerebrovascular accident with 
homonymous hemianopsia as a result of Department of Veterans 
Affairs (VA) medical treatment.  


REPRESENTATION

Moving Party Represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active service from August 1957 to July 1958. 

This matter is currently before the Board on motion by the 
veteran as to clear and unmistakable error in a January 23, 
1989, Board decision.  

The Board notes that Public Law No. 105-111, 111 Stat. 2271 
(1997), created a new section 7111 in title 38 of the United 
States Code, giving the Board authority to revise prior Board 
decisions on the grounds of clear and unmistakable error.  
The Secretary of Veterans Affairs has issued regulations 
implementing this statutory authority.  See 64 Fed. Reg. 
2,134 (Jan. 13, 1999) (codified at 38 C.F.R. § 20.609 (c)(4) 
and Part 20, Subpart O); 64 Fed. Reg. 7,090 (Feb. 12, 1999) 
(codified at 38 C.F.R. § 20.1405 (a)).  

The veteran also argues that he is entitled to an effective 
date earlier than December 27, 1994, for the grant of 
disability benefits under 38 U.S.C.A. § 1151.  This will be 
reviewed in a separate decision.


FINDINGS OF FACT

1.  In July 1987, the Board determined that compensation was 
not warranted for the residuals of a cerebrovascular accident 
under 38 U.S.C.A. § 1151 (then § 351).

2.  The Board's July 1987 decision was reconsidered by the 
Board in January 1989, at which time the Board again decided 
that entitlement to disability benefits under 38 U.S.C.A. 
§ 351 for residuals of a stroke had not been established.

3.  In a May 1995 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment pursuant to the liberalized holding of the Brown v. 
Gardner case concerning 38 U.S.C.A. § 1151.

3.  The veteran argues that the change in interpretation of 
38 U.S.C.A. § 1151 by the Court in Gardner v. Derwinski in 
1991 constitutes CUE in the Board's January 1989 decision. 


CONCLUSION OF LAW

The January 23, 1989, Board decision (that reconsidered a 
July 1987 Board decision) was not clearly and unmistakably 
erroneous in denying entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia as a result of VA 
medical treatment.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1400 et. seq. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error (CUE) in the January 23, 1989, Board decision (that 
reconsidered an earlier Board decision), which denied 
entitlement to disability benefits under 38 U.S.C.A. § 1151.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b) (1999).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(1999).  38 C.F.R. § 20.1403 relates to what constitutes CUE 
and what does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  
(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision.
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

In a July 1987 decision, the Board determined that 
compensation was not warranted for residuals of the 
cerebrovascular accident under 38 U.S.C.A. § 1151 (then 
§ 351).  The Board noted that the appellant's allegations 
with regard to negligence and complications of his stroke had 
been reviewed, but that the medical records failed to 
disclose any evidence of a wrongful act or omission or fault 
on the part of VA in the procedure.  In January 1989, the 
Board reconsidered the earlier determination and denied 
benefits also.

In a May 1995 rating decision, the RO awarded compensation 
for disability resulting from VA treatment, pursuant to the 
holding of the Brown v. Gardner, (citation below) case 
concerning 38 U.S.C.A. § 1151.  

In November 1991, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court), invalidated 38 C.F.R. § 3.358(c)(3) 
(1991), part of the regulation applicable to cases involving 
claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991). The Court's decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 1993)) and then 
by the United States Supreme Court (Brown v. Gardner, 115 
S.Ct. 552 (1994)).

Thereafter the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court. On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  Addressing the merits of the appellant's 
motion, the Board concludes that application of the law to 
the facts in this case is against a finding that CUE was 
committed by the Board in its January 23, 1989, decision.  In 
this case, it is not claimed by the appellant or shown by the 
evidence that the factual record before the Board in January 
23, 1989, was incomplete or incorrect.  Hence, although not 
alleged, the motion for CUE is not sustainable on the grounds 
that the correct facts, as known at that time, were not 
before the Board. 38 C.F.R. § 20.1403(a).  

Rather, the motion is premised on the change in the 
interpretation of the law expounded in the Gardner case.  The 
Court has held that a new interpretation "of [a] law 
subsequent to a [rating] decision cannot be the basis for a 
valid [CUE] claim." Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  (A new rule of law from a Court decision rendered 
"in 1993 could not possibly be the basis for an adjudication 
error" in a rating decision entered in 1969.)  Furthermore, 
in a December 1995 General Counsel opinion, it was held that 
the Board's application of a subsequently invalidated 
regulation in a decision does not constitute "obvious 
error" or provide a basis for reconsideration of the 
decision.  See VAOPGCPREC 25-95.  Finally, 38 C.F.R. 
§ 20.1403(e) specifically provides that CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  

In its January 1989 reconsideration decision, the Board 
applied 38 C.F.R. § 3.358 as it existed at that time.  In 
fact, it was bound to do so.  See 38 U.S.C.A. § 4004(c) (West 
1979); 38 C.F.R. § 19.103(a) (1988).  The fact that the 
regulation applied by the Board in 1989 was later invalidated 
by the Court in 1991 does not amount to CUE in the Board's 
January 1989 decision.  

Thus, in the absence of the specific type of allegations 
required under 38 C.F.R. § 20.1404(b), the motion must be 
denied.


ORDER

The motion for revision of January 23, 1989, Board decision 
(that reconsidered a July 1987 Board decision), which denied 
the veteran's entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
cerebrovascular accident as a result of VA medical treatment 
on the grounds of CUE is denied.   



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


